Exhibit 10.1

 

 
AMENDMENT TO EXCHANGE AGREEMENT
 
THIS AMENDMENT TO EXCHANGE AGREEMENT (this “Amendment”) is entered into as of
June 6, 2012, by and among Interactive Brokers Group, Inc., a Delaware
corporation (“IBGI”), IBG Holdings LLC, a Delaware limited liability company
(“IBG Holdings”), and IBG LLC, a Connecticut limited liability company (formerly
known as Interactive Brokers Group LLC, “IBG LLC”).
 
WHEREAS, the parties hereto are party to that certain Exchange Agreement, dated
as of May 3, 2007 (the “Exchange Agreement”), by and among IBGI, IBG Holdings,
IBG LLC and the members of IBG LLC party thereto (the “IBG LLC Members”);
 
WHEREAS, pursuant to that certain Affirmation, dated May 15, 2012, executed by
IBG Holdings and countersigned by IBGI and IBG LLC, IBG Holdings waived all of
its rights to request of IBGI any form of consideration in connection with a
redemption request of IBGI under Article IV of the Exchange Agreement, other
than IBGI common stock in exchange for its shares of IBG LLC;
 
WHEREAS, the parties hereto, constituting each of the parties necessary to amend
the Exchange Agreement, desire to amend the Exchange Agreement pursuant to
Section 6.4 of the Exchange Agreement and as set forth herein; and
 
WHEREAS, IBGI, IBG Holdings and IBG LLC are duly authorized to enter into this
Amendment on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants contained herein, and intending to be
legally bound, the parties hereto agree as follows:
 
1.1 Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed thereto in the Exchange Agreement.
 
1.2 Amendments.
 
(a) Section 4.1(b)(iii) of the Exchange Agreement is hereby amended by deleting
the following words in the first sentence of such Section: “unless otherwise
determined by IBGI, IBG LLC and IBG Holdings that the redemption of IBG Holdings
Shares will be funded as provided in Section 4.3(c),”.
 
(b) Section 4.2(b)(iii) of the Exchange Agreement is hereby amended by deleting
the following words in the first sentence of such Section: “unless otherwise
determined by IBGI, IBG LLC and IBG Holdings that the redemption of IBG Holdings
Shares will be funded as provided in Section 4.3(c),”.
 
(c) Section 4.3(a) of the Exchange Agreement is hereby amended and restated in
its entirety to read as follows:
 
 
1

--------------------------------------------------------------------------------

 
“(a)   Public Offerings of Shares of Common Stock. Notwithstanding anything to
the contrary set forth herein, (i) IBGI shall not be obligated to effect any
purchase of IBG LLC Shares unless and until IBGI has consummated a Public
Offering of a number of shares of Common Stock (adjusted per Section 5.1)
approximately equal to the aggregate number of IBG Holdings Shares specified in
Redemption Requests or a Mandatory Redemption Notice, as applicable, and (ii)
IBG Holdings shall not be obligated to effect any redemption of IBG Holdings
Shares unless and until IBG Holdings has received from IBGI the cash
consideration for the purchase of the applicable IBG LLC Shares. IBGI’s
commercially reasonable efforts to consummate a Public Offering shall include
without limitation providing, and causing its subsidiaries to provide, necessary
and appropriate road show support for such Public Offering.”
 
(d) Section 4.3(c) of the Exchange Agreement is hereby amended and restated in
its entirety to read as follows: “[RESERVED]”.  
 
1.3 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware (other than the laws regarding
choice of laws and conflicts of laws that would apply the substantive laws of
any other jurisdiction) as to all matters, including matters of validity,
construction, effect, performance and remedies.
 
1.4 Interpretation.  The headings contained in this Amendment are solely for the
purpose of reference, are not part of the agreement of the parties hereto and
shall not in any way affect the meaning or interpretation of this Amendment.
 
1.5 Severability. If any term or other provision of this Amendment is invalid,
illegal or incapable of being enforced by any applicable rule of law or public
policy, all other conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
 
1.6 Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or portable document format shall be effective as
delivery of a manually executed counterpart to this Amendment.
 
1.7 Effect of Amendment. This Amendment shall become effective and binding upon
all parties to the Exchange Agreement upon execution hereof by IBGI, IBG
Holdings and IBG LLC.  Except as expressly set forth herein, the amendments
provided herein shall not by
 
 
2

--------------------------------------------------------------------------------

 
implication or otherwise alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Exchange Agreement.  Except as expressly amended hereby, the Exchange Agreement
shall continue in full force and effect in accordance with the provisions
thereof.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 

  INTERACTIVE BROKERS GROUP, INC.        
By:
/s/ Earl H. Nemser                                     
 
Name:
Earl H. Nemser
 
Title:
Vice Chairman and Director



                       

  IBG HOLDINGS LLC          
By:
/s/ Thomas Peterffy                                  
 
Name:
Thomas Peterffy
 
Title:
Managing Member


                       

  IBG LLC          
By:
/s/ Paul J. Prody                                        
 
Name:
Paul J. Brody
 
Title:
Chief Financial Officer



3